DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11 and 18-20) in the reply on 09/02/2022 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group, there being no allowable generic or linking claim.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over BARBRET (US 20160326765 A1).
	Regarding claim 1, BARBRET teaches an apparatus for removably receiving a container (see the portable shelter 100 with the insulated container 110 for removably receiving the fluid reservoir 112; see Figs. 1-3), comprising:
a structural assembly (see the insulated container 110) having a cavity configured to removably receive the container (see the cavity in the insulated container 110, which can removably receive the fluid reservoir 112); 
a renewable power source (see the solar panel; [0035] the portable shelter further comprises an attachable solar panel that is connected to the top pole or shaft of the umbrella) supported by the structural assembly (The solar panel is supported by the insulated container through the top pole or shaft of the umbrella) (see the discussion above and Fig. 1); 
an electrical component including a power storage (see the control panel & the electrical connection & the battery, which includes the battery; [0017] The control panel may be attached to the insulated containers; [0042] the electrical connection for receiving power from a battery provides an electrical flow path) supported by the structural assembly ([claim 3] a battery disposed inside the insulated container); 
a thermal assembly (see the thermoelectric cooling system) disposed at the cavity and configured to heat or cool the container when the container is received in the cavity ([0022] The thermo-electric cooling element may be a Peltier tile device and receive power from batteries and configured to absorb heat from or supply heat to the reservoirs; [0076] the insulated container comprises a thermoelectric cooling system configured to adjust a temperature of a fluid contained in the insulated container. The thermoelectric cooling system may be a Peltier tile able to either heat or cool the fluids contained in the insulated container) (see Fig. 1); and 
an elongated support member (see the stakes or screws) attached to the structural assembly and configured to be inserted into the ground (see the discussion below) ([0066] the insulated container is configured with slide out tabs at the base of the insulated container. The tabs are configured to accept clamps to securely attach the insulated container to a tabletop or other raised surface. The tabs may also comprise holes configured to accept stakes or screws to secure the container to a dirt or other ground surface; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the stakes or screws as taught by BARBRET, because the stakes or screws secure the container to ground surface).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	BARBRET teaches the elongated support member is removably attachable to the structural assembly (see the rejection of claim 1).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	BARBRET teaches the renewable power source is a solar panel that is removably attachable to the structural assembly ([0035] the portable shelter further comprises an attachable solar panel that is connected to the top pole or shaft of the umbrella which is connected to a shaft and means of rotation to track the sun) (see Figs. 1, 2).  


	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
	BARBRET teaches an electrical switch (see the mode selector control switch); wherein the electrical component includes a controller (see the control panel of the control panel & the electrical connection & the battery); and wherein the electrical switch, the electrical component, the thermal assembly, and the renewable power source are electrically connected (see Figs. 1-3 and [0017] the control panel may be attached to the insulated containers; [0044] the control module includes a mode selector control switch; [0042] the electrical connection for receiving power from a battery provides an electrical flow path; [claim 3] a battery disposed inside the insulated container; [0082] The solar panel is electrically connected via a wiring system to the solar panel electrical distribution system).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
	BARBRET teaches at least one electrical connector electrically connected to the electrical component and selected from the group of a 12V connector and a USB charging connector (see the charging connections (USB); [0084] the middle portion of the portable shelter 100 may comprise charging connections (USB, 120V, etc); [0089] The power connection is configured to charge the battery from an external power source. The power connection may take the form of a USB port) (see the rejections of claim 1 and 10).
  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over BARBRET (US 20160326765 A1) as applied to claim 1 above, further in view of TRUSUPPLY (Round Steel Forming Stake).
	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the elongated support member is a metal spike” BARBRET teaches the elongated support member is a spike (see the stakes, see the rejection of claim 1), but does not explicitly disclose the claimed “metal”.  However, TRUSUPPLY discloses the round stake made of steel.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the steel material for the stakes in the device of BARBRET as taught by TRUSUPPLY, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over BARBRET (US 20160326765 A1) as applied to claim 4 above, further in view of VENTURA (US 20110099923 A1).
	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 4.
	Regarding the claimed “wherein the solar panel includes a hinge that is removably attachable to the structural assembly”,  BARBRET teaches the solar panel includes means of rotation that is removably attachable to the structural assembly (see Figs. 1, 2, the rejection of claim 4, and [0035] the portable shelter further comprises an attachable solar panel that is connected to the top pole or shaft of the umbrella which is connected to a shaft and means of rotation to track the sun), but does not explicitly discloses “a hinge”.  However, VENTURA discloses conventional solar power systems often utilize some type of connecting structure that is attached to the solar array 106 and is then attached to a rotating element such as a hinge. The hinge is then connected to the mast and solar tracking mechanism [0024].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the hinge for the means of rotation in the device of BARBRET as taught by VENTURA, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over BARBRET (US 20160326765 A1) as applied to claim 1 above, further in view of MCGANN (US 20140157794 A1).
	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the thermal assembly includes a wall portion forming at least a portion of the cavity”, BARBRET teaches a thermal assembly and the cavity (see the rejection of claim 1), but does not explicitly disclose the claimed “a wall portion forming at least a portion of the cavity”.  However, MCGANN discloses a solar powered refrigerated container, wherein Figs. 1-6 shows that the thermoelectric cooling units (TECs) 38 includes a wall portion forming at least a portion of the cavity (see Figs. 1-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the thermoelectric cooling system so as to be a wall portion forming at least a portion of the cavity in BARBRET as taught by MCGANN, because the change in configuration of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over BARBRET (US 20160326765 A1) as applied to claim 1 above, further in view of YOO (US 20190027670 A1).
	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the thermal assembly includes a N (-) negative doped semiconductor and a P (+) positive doped semiconductor that are disposed between a plurality of thermal conductors”, BARBRET teaches the thermal assembly (see the thermoelectric cooling system, see the rejection of claim 1), but does not explicitly discloses the claimed “a N (-) negative doped semiconductor and a P (+) positive doped semiconductor that are disposed between a plurality of thermal conductors”.  However, YOO discloses a thermoelectric element, wherein when a voltage is applied to the lower electrode 120 and the upper electrode 150 through lead wires, the upper substrate 160 through which a current flows from the P-type thermoelectric leg 130 to the N-type thermoelectric leg 140 as a result of Peltier effect may absorb heat to serve as a cooling part, and the lower substrate 110 through which a current flows from the N-type thermoelectric leg 140 to the P-type thermoelectric leg 130 may be heated to serve as a heating part (see [0070], Figs. 1-2).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the thermoelectric element as described above in YOO for the thermoelectric cooling system in the device of BARBRET, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Therefore, modified BARBRET discloses the thermal assembly includes a N (-) negative doped semiconductor (see the N-type thermoelectric leg 140) and a P (+) positive doped semiconductor (see the P-type thermoelectric leg 130) that are disposed between a plurality of thermal conductors (disposed between the upper substrate 160 and the lower substrate 110, which are thermally conductive).

 	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 7.
	Modified BARBRET teaches the plurality of thermal conductors (see the upper substrate 160 and the lower substrate 110) are formed from Graphene material (Regarding the recitation "formed from Graphene material", the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); Based on the Broadest Reasonable Interpretation of the limitation “formed from”, the original material(s) could be changed chemically and/or physically and the final product does not necessarily include the original material(s) after the process of “formed from”).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 7.
	BARBRET teaches an electrical switch that is electrically connected to the thermal assembly; wherein the electrical switch reverses heating and cooling sides of the thermal assembly based on reversing a polarity of the thermal assembly (BARBRET discloses [0022] the thermo-electric cooling element may be a Peltier tile device and receive power from batteries and configured to absorb heat from or supply heat to the reservoirs; [0076] the thermoelectric cooling system may be a Peltier tile able to either heat or cool the fluids contained in the insulated container; [0017] The control panel may be attached to the insulated containers; [0044] the control module includes a mode selector control switch; Based on the disclosure and Figs. 1-3, in order to control the insulated containers, the mode selector control switch is necessarily electrically connected to the thermoelectric cooling system of the insulated containers and necessarily reverses heating and cooling sides of the thermoelectric cooling system based on reversing a polarity of the thermoelectric cooling system).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over BARBRET (US 20160326765 A1) in view of TRUSUPPLY (Round Steel Forming Stake).
	Regarding claim 18, BARBRET teaches an apparatus for removably receiving a container (see the portable shelter 100 with the insulated container 110 for removably receiving the fluid reservoir 112; see Figs. 1-3), comprising:
a structural assembly (see the insulated container 110) having a cavity configured to removably receive the container (see the cavity in the insulated container 110, which can removably receive the fluid reservoir 112); 
a solar panel (see the solar panel; [0035] the portable shelter further comprises an attachable solar panel that is connected to the top pole or shaft of the umbrella) removably attachable to the structural assembly (The solar panel is removably attachable to the insulated container through the top pole or shaft of the umbrella; [0082] The solar panel is capable of being removed from the portable shelter via the quick release rotating mount) (see the discussion above and Fig. 1); 
an electrical component including a power storage (see the control panel & the electrical connection & the battery, which includes the battery; [0017] The control panel may be attached to the insulated containers; [0042] the electrical connection for receiving power from a battery provides an electrical flow path) and a controller supported by the structural assembly ([0017] the control panel may be attached to the insulated containers); 
a thermal assembly (see the thermoelectric cooling system) disposed at the cavity and configured to heat or cool the container when the container is received in the cavity ([0022] The thermo-electric cooling element may be a Peltier tile device and receive power from batteries and configured to absorb heat from or supply heat to the reservoirs; [0076] the insulated container comprises a thermoelectric cooling system configured to adjust a temperature of a fluid contained in the insulated container. The thermoelectric cooling system may be a Peltier tile able to either heat or cool the fluids contained in the insulated container) (see Fig. 1); and
a metal spike removably attachable to the structural assembly ([0066] the insulated container is configured with slide out tabs at the base of the insulated container. The tabs are configured to accept clamps to securely attach the insulated container to a tabletop or other raised surface. The tabs may also comprise holes configured to accept stakes or screws to secure the container to a dirt or other ground surface; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the stakes, which are removably attachable to the insulated container as taught by BARBRET, because the stakes secure the container to ground surface; Regarding the claimed “metal”, TRUSUPPLY discloses the round stake made of steel.  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the steel material for the stakes in the device of BARBRET as taught by TRUSUPPLY, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)).

	Regarding claim 19, Applicant is directed above for a full discussion as applied to claim 18.
	BARBRET teaches an electrical switch (see the mode selector control switch); wherein the electrical switch, the electrical component, the thermal assembly, and the solar panel are electrically connected (see Figs. 1-3 and [0017] the control panel may be attached to the insulated containers; [0044] the control module includes a mode selector control switch; [0042] the electrical connection for receiving power from a battery provides an electrical flow path; [claim 3] a battery disposed inside the insulated container; [0082] The solar panel is electrically connected via a wiring system to the solar panel electrical distribution system); wherein the solar panel charges the power storage of the electrical component ([0084] the middle portion of the portable shelter 100 may comprise charging connections (USB, 120V, etc); [0089] The power connection is configured to charge the battery from an external power source. The power connection may take the form of a USB port; [0082] the solar panel collects solar energy and converts the solar energy to electricity. The electricity is utilized to power various electrical loads associated with charging connections); and wherein the power storage of the electrical component powers the controller of the electrical component, the thermal assembly, and the electrical switch ([0022] The thermo-electric cooling element may receive power from batteries; [0076] Operations of the thermoelectric cooling tile may be controlled via the control panel; [0044] the control module includes a mode selector control switch; [0079] electrical connections configured to provide power from a battery to the electrical loads attached to the portable shelter).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over BARBRET (US 20160326765 A1) in view of TRUSUPPLY (Round Steel Forming Stake) as applied to claim 18 above, further in view of MCGANN (US 20140157794 A1), YOO (US 20190027670 A1), and CLARKE (US 20160265855 A1).
	Regarding claim 20, Applicant is directed above for a full discussion as applied to claim 18.
	Regarding the claimed “wherein the thermal assembly includes a wall portion forming at least a portion of the cavity”, BARBRET teaches a thermal assembly and the cavity (see the rejection of claim 18), but does not explicitly disclose the claimed “a wall portion forming at least a portion of the cavity”.  However, MCGANN discloses a solar powered refrigerated container, wherein Figs. 1-6 shows that the thermoelectric cooling units (TECs) 38 includes a wall portion forming at least a portion of the cavity (see Figs. 1-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the thermoelectric cooling system so as to be a wall portion forming at least a portion of the cavity in BARBRET as taught by MCGANN, because the change in configuration of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).
	Regarding the claimed “the wall portion including a N (-) negative doped semiconductor and a P (+) positive doped semiconductor that are disposed between a plurality of Graphene sheets”, BARBRET teaches the thermal assembly (see the thermoelectric cooling system, see the rejection of claim 18), but does not explicitly discloses the claimed “the wall portion including a N (-) negative doped semiconductor and a P (+) positive doped semiconductor that are disposed between a plurality of Graphene sheets”.  However, YOO discloses a thermoelectric element, wherein when a voltage is applied to the lower electrode 120 and the upper electrode 150 through lead wires, the upper substrate 160 through which a current flows from the P-type thermoelectric leg 130 to the N-type thermoelectric leg 140 as a result of Peltier effect may absorb heat to serve as a cooling part, and the lower substrate 110 through which a current flows from the N-type thermoelectric leg 140 to the P-type thermoelectric leg 130 may be heated to serve as a heating part (see [0070], Figs. 1-2).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the thermoelectric element as described above in YOO for the thermoelectric cooling system in the device of BARBRET, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Therefore, modified BARBRET discloses the thermal assembly includes a N (-) negative doped semiconductor (see the N-type thermoelectric leg 140) and a P (+) positive doped semiconductor (see the P-type thermoelectric leg 130).  Further regarding the claimed “that are disposed between a plurality of Graphene sheets”, CLARKE discloses a thermoelectric module, wherein to modify the thermal conductivity of all thermal interfaces, a thermally conductive material may be placed at the interfaces, e.g. graphene [0029].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the graphene on the upper substrate and on the lower substrate in the device of modified BARBRET as taught by CLARKE, because the graphene provides modification of thermal conductivity of all thermal interfaces.  Therefore, modified BARBRET teaches the wall portion including a N (-) negative doped semiconductor and a P (+) positive doped semiconductor (see the discussion above) that are disposed between a plurality of Graphene sheets (The N-type thermoelectric leg 140 and the P-type thermoelectric leg 130 are disposed between the graphene on the upper substrate and the graphene on the lower substrate; The graphene is sheet shape).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726